Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to because the typical tissue sample include FFPE samples contain quantities of both DNA and RNA, a distinction missing from the present Abstract, rendering same incomplete.  See instant PTO-892 reference T wherein methods of separating both DNA and RNA from tissue samples have been disclosed.   
Applicant’s arguments filed October 29, 2021 have been fully considered but they are not persuasive.  
Examiner has reviewed the further amended Abstract specifying “aged” FFPE samples and continues to find the amended abstract incomplete factually.  The submission lacks the minimum essential components necessary to describe the process being claimed.  As noted below, neither Example 1 nor Example 2 include any initial steps necessary to deal with the occurrence of RNA.  Further amendment is respectfully requested.  
Claims 2, 4, 8, 11-17, 19, 21, 25 and 28-32 were previously cancelled, no claims have been newly cancelled, claims 1, 18 and 38 have been further amended, the Abstract has been 36-38 have been added as per the amendment filed October 29, 2021.  No additional or supplemental Information Disclosure Statements (0 IDSs) have been filed as of the date of this Office action.  Examiner respectfully reminds applicant that certified English language translation(s) of priority document(s) may be necessary to perfect applicant’s priority claim.  
Claims 1, 3, 5-7, 9-10, 18, 20, 22-24, 26-27 and 33-38 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including .  
The disclosure is objected to because of the following informalities: 
At page 9, paragraph [069], lines 3-4, the term “thereby obtaining a [SIC] genome DNA sample” is incomplete because the actual substances adsorbed on the magnetic particles must include at least one additional substances, particularly at least RNA.  The disclosure has failed to provide a clear and complete description of what happened to all of the other components of cell lysis when the instant disclosed process is executed, an incompleteness issue.  In the response at page 15, last paragraph, the tern “magnetic beads that bind DNA” is partially correct, but the statement does not address the questions “what else does the magnetic particles bind, and how are these additional materials dealt with by the process?”  And the process as claimed apparently has been devised without review of the disclosed process beginning at page 9 of the instant disclosure.  A further amended claim set wherein all of the necessary steps, products generated, and all necessary reactants/reagents is again respectfully requested.  
Applicant’s arguments filed October 29, 2021 have been fully considered but they are not persuasive.  
Applicant has argued at pages 7-8 the instant response that the term “aged FFPE” or its equivalent gives license to the claim that the samples being subject to the claimed nucleic acid isolation process must only yield DNA.   Examiner respectfully disagrees and notes that a 1.132 declaration reporting on the RNA content of tissue samples before, immediately after and after various periods of time after the tissue sample has been incased in wax should permit one of ordinary skill to reliably authenticate how long a FFPE sample must be”aged” to insure that RNA is predictably no longer present.  Without this authentication of the data provided herein, applicant has not adequately supported the minimum period of aging, or other condition or treatment, necessary to remove RNA from the wax encased sample of tissue.  Examiner notes the amendments to the claims, but finds that further data and claim amendments are necessary for the reasons noted.  
Appropriate correction is required.  
Claims 1, 3, 5-7, 9-10, 18, 20, 22-24, 26-27 and 33-38 are rejected under 35 U.S.C. §112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to consider in this analysis:  
a) Actual Reduction to Practice?  The examples disclosed at pages 9-23 of the instant disclosure repeatedly refer to “DNA,” but do not appear to have included any mention of protein or RNA or how these chemical components typically generated by cell lysis were separated by the claimed process.  
b) Disclosure of Drawings or Structural Chemical Formulas?  This factor is not relevant to this particular analysis.  
c) Sufficient relevant identifying characteristics?  The factor has been addressed in the first factor’s analysis above.  
d) Method of making the claimed invention?  As noted above the instant disclosed examples are incomplete in their disclosure of the steps necessary to isolate or separate DNA including how to separate DNA from RNA.  
e) Level of skill in the art?  One of ordinary skill would be expected to be knowledgeable concerning how to separate DNA from RNA generated by the lysis of cells as known in the art.  
f) Predictability in the art?  The instant art area has been under development for a period of years and therefore is typically predictable.  
For the above stated reasons the instant claims have been found to lack adequate support from the written description.  
October 29, 2021 have been fully considered but they are not persuasive.  
As noted above additional data is necessary to establish that applicant has possession of the claimed invention.  Additional data in the form of a declaration filed under the authority of 37 CFR §1.132 is one way this might be effected if applicant has disclosed how RNA residues were dealt with in the claimed process.  
Claims 1, 3, 5-7, 9-10, 18, 20, 22-24, 26-27 and 33-38 are rejected under 35 U.S.C. §112(a) because the specification, while apparently being enabled for the isolation of mixtures including DNA following cell lysis of organic solvent-or-mineral-oil washed FFPE-preserved tissues, does not reasonably provide enablement for isolation of either DNA alone, or separation of the remaining chemical component typically generated by cell lysis in the presence of a proteinase (e.g. RNA), or how these other compounds have been separated to permit isolation of DNA alone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
In view of an almost complete Wand’s analysis in the previous rejection, it is found that the following Wand’s analysis only needs to address the last three factors.  
F.  The amount of direction provided by the applicant:  The working example provided appear to be incomplete due to the absence of process details directed to the processing of the mixture of DNA, RNA and protein generated by cell lysis.  
G.  The existence of working examples:  The working examples are provided but as noted above are presently incomplete.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed October 29, 2021 have been fully considered but they are not persuasive.  
Applicant has argued that the instant disclosure is sufficiently clear to address the above noted issue.  Examiner respectfully disagrees and notes that additional data submission, as noted above, if available, might be one basis for an amended file history and a more completely claimed process wherein either RNA is separated from the isolated DNA or some other process condition is used to minimize or eliminate RNA from the isolated nucleic acid sample.   
Claims 1, 3, 5-7, 9-10, 18, 20, 22-24, 26-27 and 33-38 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C §112(b).  
In claim 1 at line 1, claim 18 at line 1 and claim 38 at line 1, the term “aged” is presented but has not been defined in terms of a range of ages, or a minimum time of aging, of the samples being subject to applicant’s nucleic acid separation process to avoid RNA in the isolated nucleic acid product, examples of indefiniteness because of incompleteness.  
Applicant’s arguments with respect to claims 1, 18 and 38 have been considered but are deemed to be moot in view of the new grounds of rejection.  Applicant’s amendment necessitated this new grounds of rejection.  
In claim 1 at line 9, the term “magnetic beads that bind to DNA” is erroneous because the beads have not been shown to selectively bind to DNA, and probably also bind to RNA, unless step(s) are applied to insure that only DNA remains, or DNA has been selectively desorbed from the beads, possibilities that do not appear to have support in the instant disclosed exemplifications.  See also claim 18 at line 4 wherein the same issues reoccur.  
Applicant’s arguments filed October 29, 2021 have been fully considered but they are not persuasive.  
Beginning at page 12 of the instant response applicant has argued that isolation of DNA can be accomplished by the instant claimed method, but has not responded to the instant cited non-patent literature references U, V and W at PTO-892 page 1 and a second reference U at page 2, wherein the separation of substances generated by cell lysis has included isolation of both DNA and RNA.  Therefore it remains unclear how the instant claimed process has generated DNA binding to a magnetic bead without RNA being part of the isolated nucleic acid product.  The newly provided art is noted but has not found to be helpful in the solution of the noted problem, namely, how does the instant process deal with RNA?  
In claim 1 at line 10, the term “isolating a sample comprising DNA from the magnetic beads” is incomplete because the particular process conditions necessary to achieve this result have not been included in the claim, an incompleteness issue.  See also claim 18 at line 1, the term “isolating a sample comprising DNA” raises the same issue but is also missing the additional steps necessary to effect the separation implied.  
Applicant’s arguments filed October 29, 2021 have been fully considered but they are not persuasive.  
It is well known and established that “law requires that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves;” In re Gardner et al., 166 USPQ 138 (CCPA 1970).  Amendments necessary to completely disclose the minimum necessary steps in the correct order required to practice the instant disclosed method are necessary to permit the ordinary practitioner to know how to practice the invention, and at the same time to inform the possible infringer what those infringement boundaries are.  These requirements are not mutually exclusive and should be met in the same claims at the same time to meet the requirements of the law and to minimize infringement to the degree possible.  Further claim amendments to achieve the intended results are respectfully requested.  The suggested 1.132 declaration suggested above is one way the major issue herein can be resolved.  
Claims 1, 3, 5-7, 9-10, 18, 20, 22-24, 26-27 and 33-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112 set forth in this Office Action.  
No claim is allowed.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
11/06/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600